CONFIDENTIALITY, NON-COMPETITION AND TERMINATION BENEFITS
AGREEMENT

     This Confidentiality, Non-Competition and Termination Benefits Agreement
("Agreement") is entered into effective as of September 9, 2004 between Steven
P. Dennis ("Executive") and The Neiman Marcus Group, Inc., a Delaware
corporation ("NMG"). All capitalized terms used but not defined herein shall
have the meanings assigned to them in Appendix A, which is attached hereto and
incorporated fully herein by reference.

     WHEREAS, Executive is employed "at will" as Senior Vice President,
Strategy, Business Development and Multi-Channel Marketing of NMG, and either
Executive or NMG may terminate Executive's employment at any time, with or
without notice, and for any reason; and

     WHEREAS, in connection with the restructuring of the compensation and
benefits provided to senior executives of NMG, including Executive, the Board of
Directors of NMG has determined that stock option and restricted stock awards
should be combined with appropriate post-employment and other restrictions
designed to protect the legitimate business interests of NMG and its Affiliates;
and

     WHEREAS, in connection with the hiring of Executive, NMG and Executive have
entered (or will enter) into separate stock option and restricted stock
agreements (the "Incentive Agreements") that set forth the rights and
obligations of NMG and Executive with respect to such awards; and

     WHEREAS, by virtue of his position and responsibilities, Executive has (and
will have) unique access to and knowledge of NMG's trade secrets and other
confidential and proprietary business information; and

     WHEREAS, Executive's association with NMG to the exclusion of its
competitors will enhance NMG's goodwill and Executive's earning capacity; and

     WHEREAS, NMG and Executive mutually desire to protect NMG's goodwill
created by Executive's association with NMG and NMG's trade secrets and other
confidential and proprietary business information and in recognition of the
possible interruption of Executive's earnings after the end of his NMG
employment;

     NOW, THEREFORE, in consideration of the Incentive Agreements and the
promises and undertakings of the parties set out herein, and intending to be
legally bound, Executive and NMG agree as follows:

1.     (a)   While Executive is employed at-will by NMG, if NMG terminates
Executive's employment for any reason other than for "Cause," his "Total
Disability," or his death, NMG shall, subject to paragraphs 1(c) and 1(d) below,
provide Executive with benefits ("Termination Benefits") consisting of:

     (1)     an amount equivalent to 1.5 times his then-current annual base
salary, less required withholding, which amount would be paid over an 18-month
period (hereinafter, the "Salary Continuance Period") in regular, bi-weekly
installments following such termination; and

     (2)     if, at the time of his termination, Executive participates in a
group medical insurance plan offered by NMG and Executive is eligible for and
elects to receive continued coverage under such plan in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") or any
successor law, NMG will reimburse Executive during the Salary Continuance Period
or, if shorter, the period of such actual COBRA continuation coverage, for the
total amount of the monthly COBRA medical insurance premiums actually paid by
Executive for such continued medical insurance benefits.

For the purposes of determining whether or not NMG has terminated Executive's
employment under this paragraph 1(a), any material, adverse change in the terms
and conditions of his employment, including but not limited to a relocation of
Executive's place of business 50 miles or more from the current location (other
than Executive's move to the Dallas, Texas area), which change causes Executive
to resign his employment with NMG within 60 days of learning of the change, will
be deemed a termination by NMG. A transfer of employment between NMG and its
Affiliates shall not be considered as a termination of employment for purposes
of this Agreement.

     (b)     NMG shall require any successor or assignee (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all the business and/or assets of NMG, by agreement in writing in
form and substance reasonably satisfactory to Executive, expressly, absolutely,
and unconditionally to assume and agree to perform this Agreement in the same
manner and to the same extent that NMG would be required to perform it if no
such succession or assignment had taken place. If NMG fails to obtain such
agreement by the effective time of any such succession or assignment, such
failure shall be considered a material, adverse change in the terms and
conditions of Executive's employment and will be deemed a termination by NMG for
purposes of paragraph 1(a) of this Agreement if such failure causes Executive to
resign his employment with NMG within 60 days of learning of the failure;
provided that the Termination Benefits to which Executive would be entitled
after such resignation pursuant to paragraph 1(a) of this Agreement shall be the
sole remedy of Executive for any failure by NMG to obtain such agreement. As
used in this Agreement, "NMG" shall include any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all the business and/or assets of NMG that executes and delivers
the agreement provided for in this paragraph 1(b) or that otherwise becomes
obligated under this Agreement by operation of law.

     (c)     If, in the reasonable judgment of NMG, Executive engages in any of
the Restricted Activities described in paragraph 3 of this Agreement, NMG's
obligation to provide the Termination Benefits shall end as of the date NMG so
notifies Executive in writing.

     (d)     If Executive is arrested or indicted for any felony, other serious
criminal offense, or any violation of federal or state securities laws, or has
any civil enforcement action brought against him by any regulatory agency, for
actions or omissions related to his employment with NMG, or if NMG reasonably
believes in its sole judgment that Executive has committed any act or omission
that would have entitled NMG to terminate his employment for Cause, whether such
act or omission was committed during his employment with NMG or during the
Salary Continuance Period, NMG may suspend any payments remaining pursuant to
paragraph 1(a) of this Agreement until the final resolution of such criminal or
civil proceedings or until NMG has made a final determination in its sole
judgment as to whether Executive committed such an act or omission. If Executive
is found guilty or enters into a plea agreement, consent decree or similar
arrangement with respect to any such criminal or civil proceedings, or if NMG
determines in its sole judgment that Executive has committed such an act or
omission, (1) NMG's obligation to provide the Termination Benefits shall
immediately end, and (2) Executive shall repay to NMG any amounts paid to him
pursuant to paragraph 1(a) of this Agreement within 30 days after a written
request to do so by NMG. If any such criminal or civil proceedings do not result
in a finding of guilt or the entry of a plea agreement or consent decree or
similar arrangement, or NMG determines in its sole judgment that Executive has
not committed such an act or omission, NMG shall pay to Executive any payments
pursuant to paragraph 1(a) of this Agreement that it has suspended, with
interest on such suspended payments at its cost of funds, and shall make any
remaining payments due thereunder.

     2.     Executive acknowledges and agrees that (a) NMG is engaged in a
highly competitive business; (b) NMG has expended considerable time and
resources to develop goodwill with its customers, vendors, and others, and to
create, protect, and exploit Confidential Information; (c) NMG must continue to
prevent the dilution of its goodwill and unauthorized use or disclosure of its
Confidential Information to avoid irreparable harm to its legitimate business
interests; (d) in the specialty retail business, his participation in or
direction of NMG's day-to-day operations and strategic planning are and will be
an integral part of NMG's continued success and goodwill; (e) given his position
and responsibilities, he necessarily will be creating Confidential Information
that belongs to NMG and enhances NMG's goodwill, and in carrying out his
responsibilities he in turn will be relying on NMG's goodwill and the disclosure
by NMG to him of Confidential Information; (f) he will have access to
Confidential Information that could be used by any competitor of NMG in a manner
that would irreparably harm NMG's competitive position in the marketplace and
dilute its goodwill; and (g) he necessarily would use or disclose Confidential
Information if he were to engage in competition with NMG. NMG acknowledges and
agrees that Executive must have and continue to have throughout his employment
the benefits and use of its goodwill and Confidential Information in order to
properly carry out his responsibilities. NMG accordingly promises upon execution
and delivery of this Agreement to provide Executive immediate access to new and
additional Confidential Information and authorize him to engage in activities
that will create new and additional Confidential Information. NMG and Executive
thus acknowledge and agree that upon execution and delivery of this Agreement he
(a) has received, will receive, and will continue to receive, Confidential
Information that is unique, proprietary, and valuable to NMG, (b) has created,
will create, and will continue to create, Confidential Information that is
unique, proprietary, and valuable to NMG, and (c) has benefited, will benefit,
and will continue to benefit, including without limitation by way of increased
earnings and earning capacity, from the goodwill NMG has generated and from the
Confidential Information. Accordingly, Executive acknowledges and agrees that at
all times during his employment by NMG and thereafter:

     (a)     Confidential Information shall remain and be the sole and exclusive
property of NMG;

     (b) he will protect and safeguard all Confidential Information;

     (c)     he will hold all Confidential Information in strictest confidence
and not, directly or indirectly, disclose or divulge any Confidential
Information to any person other than an officer, director, or employee of NMG to
the extent necessary for the proper performance of his responsibilities unless
authorized to do so by NMG or compelled to do so by law or valid legal process;

     (d)     if he believes he is compelled by law or valid legal process to
disclose or divulge any Confidential Information, he will notify NMG in writing
sufficiently in advance of any such disclosure to allow NMG the opportunity to
defend, limit, or otherwise protect its interests against such disclosure;

     (e)     at the end of his employment with NMG for any reason or at the
request of NMG at any time, he will return to NMG all Confidential Information
and all copies thereof, in whatever tangible form or medium including
electronic; and

     (f)     absent the promises and representations of Executive in this
paragraph and paragraph 3 below, NMG would require him immediately to return any
tangible Confidential Information in his possession, would not provide Executive
with new and additional Confidential Information, would not authorize Executive
to engage in activities that will create new and additional Confidential
Information, and would not enter or have entered into this Agreement or the
Incentive Agreements.

     3.     In consideration of NMG's promises to provide Executive with new and
additional Confidential Information and to authorize him to engage in activities
that will create new and additional Confidential Information upon execution and
delivery of this Agreement, and the other promises and undertakings of NMG in
this Agreement and the Incentive Agreements, Executive agrees that, while he is
employed by NMG and for a period of 18 months following the end of that
employment for any reason, he shall not engage in any of the following
activities (the "Restricted Activities"):

     (a)     He will not directly or indirectly disparage NMG or its Affiliates,
any products, services, or operations of NMG or its Affiliates, or any of the
former, current, or future officers, directors, or employees of NMG or its
Affiliates;

     (b)     He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then employed by or
otherwise engaged to perform services for NMG or its Affiliates to leave that
employment or cease performing those services;

     (c)     He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then a customer,
supplier, or vendor of NMG or any of its Affiliates to cease being a customer,
supplier, or vendor of NMG or any of its Affiliates or to divert all or any part
of such person's or entity's business from NMG or any of its Affiliates; and

     (d)    He will not associate directly or indirectly, as an employee,
officer, director, agent, partner, stockholder, owner, representative, or
consultant, with any Competitor, unless (1) he has advised NMG in writing in
advance of his desire to undertake such activities and the specific nature of
such activities; (2) NMG has received written assurances (that will be designed,
among other things, to protect NMG's and its Affiliates' goodwill, Confidential
Information, and other important commercial interests) from the Competitor and
Executive that are, in NMG's sole discretion, adequate to protect its interests;
(3) NMG, in its sole discretion, has approved in writing such association; and
(4) Executive and the Competitor adhere to such assurances. After the end of
Executive's employment with NMG and any Affiliate, the restriction immediately
set forth above in this paragraph 3(d) applies only to conduct of Executive that
takes place anywhere in, or is directed at any part of, the Noncompetition Area.
Executive shall not be in violation of this paragraph 3(d) solely as a result of
his investment in stock or other securities of a Competitor or any of its
Affiliates listed on a national securities exchange or actively traded in the
over-the-counter market if he and the members of his immediate family do not,
directly or indirectly, hold more than a total of one (1) percent of all such
shares of stock or other securities issued and outstanding. Executive
acknowledges and agrees that engaging in the Restricted Activities described in
this subparagraph would result in the inevitable disclosure or use of
Confidential Information for the Competitor's benefit or to the detriment of
NMG.

     Executive acknowledges and agrees that the restrictions contained in this
paragraph 3 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in paragraph 2
of this Agreement and in the Incentive Agreements; that NMG's promises and
undertakings set forth in paragraph 2 of this Agreement and in the Incentive
Agreements, Executive's position and responsibilities with NMG, and NMG granting
to Executive ownership in NMG in the form of NMG stock, give rise to NMG's
interest in restricting Executive's post-employment activities; that such
restrictions are designed to enforce Executive's promises and undertakings set
forth in this paragraph 3 and his common-law obligations and duties owed to NMG;
that the restrictions are reasonable and necessary, are valid and enforceable
under Texas law, and do not impose a greater restraint than necessary to protect
NMG's goodwill, Confidential Information, and other legitimate business
interests; that he will immediately notify NMG in writing should he believe or
be advised that the restrictions are not valid or enforceable under Texas law or
the law of any other state that he contends or is advised is applicable; that
the mutual promises and undertakings of NMG and Executive under paragraphs 2 and
3 of this Agreement are not contingent on the duration of Executive's employment
with NMG; and that absent the promises and representations made by Executive in
paragraphs 2 and 3 of this Agreement, NMG would require him to return any
Confidential Information in his possession, would not provide Executive with new
and additional Confidential Information, would not authorize Executive to engage
in activities that will create new and additional Confidential Information, and
would not enter or have entered into this Agreement or the Incentive Agreements.

4.     The Termination Benefits constitute all of NMG's obligations to Executive
with respect to the end of Executive's employment with NMG. However, nothing in
this Agreement is intended to limit any earned, vested benefits (other than any
entitlement to severance or separation pay, if any) that Executive may have
under the applicable provisions of any benefit plan of NMG in which Executive is
participating at the time of his termination of employment or resignation.

5.     Executive acknowledges and agrees that NMG would not have an adequate
remedy at law and would be irreparably harmed in the event that any of the
provisions of paragraphs 2 or 3 of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
Executive agrees that NMG shall be entitled to equitable relief, including
preliminary and permanent injunctions and specific performance, in the event
Executive breaches or threatens to breach any of the provisions of such
paragraphs, without the necessity of posting any bond or proving special damages
or irreparable injury. Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of this Agreement by Executive, but
shall be in addition to all other remedies available to NMG at law or equity.
Executive acknowledges and agrees that NMG shall be entitled to recover its
attorneys' fees, expenses, and court costs, in addition to any other remedies to
which it may be entitled, in the event he breaches this Agreement. Executive
acknowledges and agrees that no breach by NMG of this Agreement or failure to
enforce or insist on its rights under this Agreement shall constitute a waiver
or abandonment of any such rights or defense to enforcement of such rights.

6.     If the provisions of paragraphs 2 or 3 of this Agreement are ever deemed
by a court to exceed the limitations permitted by applicable law, Executive and
NMG agree that such provisions shall be, and are, automatically reformed to the
maximum limitations permitted by such law.

7.     This Agreement contains the entire agreement between the parties and
supersedes all prior agreements and understandings, oral or written, with
respect to the ending of Executive's at-will employment and the subject matter
of this Agreement. This Agreement may not be changed orally. It may be changed
only by written agreement signed by the party against whom any waiver, change,
amendment, modification or discharge is sought to be enforced. This Agreement is
to be construed as a whole, according to its fair meaning, and not strictly for
or against any of the parties. If any provision of this Agreement shall be
determined by a court to be invalid or unenforceable, the remaining provisions
of this Agreement shall not be affected thereby, shall remain in full force and
effect, and shall be enforceable to the fullest extent permitted by applicable
law.

8.     The validity, performance and enforceability of this Agreement shall be
determined and governed by the laws of the State of Texas, without regard to its
conflict of laws principles. NMG and Executive agree that the exclusive forum
for any action concerning this Agreement shall be in a court of competent
jurisdiction in Dallas County, Texas, with respect to a state court, or the
Dallas Division of the United States District Court for the Northern District of
Texas, with respect to a federal court. EXECUTIVE HEREBY CONSENTS TO THE
EXERCISE OF JURISDICTION OF A COURT IN THE EXCLUSIVE FORUM AND WAIVES ANY RIGHT
HE MAY HAVE TO CHALLENGE OR CONTEST THE REMOVAL AT ANY TIME BY NMG TO FEDERAL
COURT OF ANY SUCH ACTION HE MAY BRING AGAINST IT IN STATE COURT. EXECUTIVE AND
NMG FURTHER HEREBY MUTUALLY WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY ACTION
CONCERNING THIS AGREEMENT OR HIS EMPLOYMENT WITH NMG AND/OR ANY NMG AFFILIATE.

9.     Executive's promises and obligations under this Agreement shall survive
the end of his employment with NMG, and such promises and obligations shall
inure to the benefit of any Affiliates, subsidiaries, divisions, successors, or
assigns of NMG.


   

THE NEIMAN MARCUS GROUP, INC

.            

/s/ Steven P. Dennis

By:

/s/ Burton M. Tansky







Steven P. Dennis

 

Burton M. Tansky

   

President and Chief Executive Officer



 

 





 

APPENDIX A


Definitions

1.     "Affiliate" means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.

2.     "Cause" means, in NMG's reasonable judgment, (i) a breach of duty by
Executive in the course of his employment involving fraud, acts of dishonesty
(other than inadvertent acts or omissions), disloyalty, or moral turpitude; (ii)
conduct that is materially detrimental to NMG, monetarily or otherwise, or
reflects unfavorably on NMG or Executive to such an extent that NMG's best
interests reasonably require the termination of Executive's employment; (iii)
acts of Executive in violation of his obligations under this Agreement or at
law; (iv) Executive's failure to comply with or enforce NMG's policies
concerning equal employment opportunity, including engaging in sexually or
otherwise harassing conduct; (v) Executive's repeated insubordination or failure
to comply with or enforce other personnel policies of NMG or its Affiliates;
(vi) Executive's failure to devote his full working time and best efforts to the
performance of his responsibilities to NMG or its Affiliates; or (vii)
Executive's conviction of or entry of a plea agreement or consent decree or
similar arrangement with respect to, a felony, other serious criminal offense,
or any violation of federal or state securities laws; provided, however, that
with respect to items (v) and (vi), Executive has been provided prior written
notice of the failure and afforded a reasonable opportunity to correct same.

3.     "Competitor" means (i) each of Saks Incorporated, Nordstrom, Inc.,
Barneys New York, Inc., any Affiliate of any of them, and any other person or
entity that owns, operates or controls any of them or any of their Affiliates,
directly or indirectly; (ii) the successors to or assigns of the persons or
entities identified in (i); and (iii) the retail operations of any person or
entity, or successor or assign of such person or entity, who, at any time during
Executive's employment with NMG or within 18 months following the end of
Executive's employment with NMG, was a vendor of NMG and had an annual gross
revenue of $100 million or more, and the Affiliates of such vendors. To the
extent that any of the corporate names used in (i) of this definition are not
the legally correct corporate names of the entities commonly referred to by the
corporate names used above absent the corporate form designation, the definition
shall be deemed to apply to the entities with the correct corporate names, along
with the Affiliates, successors, and assigns of such correctly named entities.

4.     "Confidential Information" shall mean, without limitation, all documents
or information, in whatever form or medium, concerning or evidencing sales;
costs; pricing; strategies; forecasts and long range plans; financial and tax
information; personnel information; business, marketing and operational
projections, plans and opportunities; and customer, vendor, and supplier
information; but excluding any such information that is or becomes generally
available to the public other than as a result of any breach of this Agreement
or other unauthorized disclosure by Executive.

5.     "Noncompetition Area" means the following geographic areas: (i) any
foreign country where NMG or its Affiliates engage in business of any kind,
including selling, purchasing, or ordering goods, at any time during Executive's
employment with NMG or its Affiliate; and (ii) the United States of America.

6.     "Total Disability" means that, in NMG's reasonable judgment, either (i)
Executive has been unable to perform his duties because of a physical or mental
impairment for 80% or more of the normal working days during six consecutive
calendar months or 50% or more of the normal working days during twelve
consecutive calendar months, or (ii) Executive has become totally and
permanently incapable of performing the usual duties of his employment with NMG
on account of a physical or mental impairment.